Notices of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. Claims 1,2,4,5,6,17,19,25,26,29,30,33, and 35 are rejected under 35 U.S.C. 102 (al) as being anticipated by Tsai et al. ( 20202/0106569).

For claims 1,2,4,5,6,17,19,25,26,29,30,33, and 35, Tsai et al. ( 20202/0106569) discloses a system/ method comprising a wireless device, comprising: receiving downlink control information (DCI) from a network node/ See a base station box 120 and DCI of the base station 143 and 153 in figure 1); determining a physical downlink shared channel (PDSCH) group based on information in the received DCI ( See box 142 and 152 in figure 1) ; and transmitting a hybrid automatic repeat 

further comprising receiving radio resource control (RRC) configuration information for at least one PDSCH group, wherein determining the PDSCH group comprises identifying a PDSCH group index within the DCI based on the received RRC configuration information ( See paragraphs 0049 lines 1-2 and paragraphs 0124 and 0125 line 4 and line respectively};

wherein the DCI comprises at least one of (a) a PDSCH group index field, and (b) a reset or request indicator that signals new HARG-AGK feedback ( See paragraph 0049 lines 1-2} ;

wherein the reset or request indicator comprises a bit map of PDSCH groups configured on a cell, with a corresponding bit mapped to each of the PDSCH groups f See paragraph 0030 lines 4-6 ;,

wherein determining the PDSCH group based on the information in the received DCI comprises identifying a HARQ process identifier in the DCI; and determining the PDSCH group based on the HARQ process identifier { See details of box 142 and 152 in figure 1 and boxes 159,160 and 180 in figure 1) ;



wherein the trigger comprises information indicating a subset of configured HARQ processes to be reported in the HARQ-ACK report ( See details of box 142 and 152 in figure 1 and boxes 159,160 and 180 in figure 1}.

4.    Claims 3,8,18,20,27,31,32,34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 5. Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
In the remarks of 2/5/2021, applicant traverses the rejection under 35 USC 102(a1).  The traversal is based on the ground that Claim 1 is allowable over Tsai because Tsai either fails to teach the claimed features or is not prior art. Specifically, the portions of Tsai that are prior art fail to teach at least "determining a physical downlink shared channel (PDSCH) group based on information in the received DCI."4 In attempt to show this feature, the Patent Office stated: "See box 142 and 152 in figure 1."5 Applicant respectfully disagrees. The portions of Tsai used by the Patent Office are not prior art. 
  Those arguments are not found to be persuasive. Applicant’s attention is directed the provisional application provided by examiner in figure 1 and figure 2  and  Section Embodiment 3 lines 1-10 and  Section For Embodiment B1 or B2 or B3 wherein they  teach determining a physical downlink shared channel (PDSCH) group based on information in the received DCI.

6.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.







/DANG T TON/
Primary Examiner, Art Unit 2476 /D.T.T/
Primary Examiner, Art Unit 2476